Citation Nr: 0828700	
Decision Date: 08/22/08    Archive Date: 09/02/08	

DOCKET NO.  07-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to an initial (compensable) evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to May 1952.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal of September and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

Good or sufficient cause having been shown, the veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).  

Finally, this case was previously before the Board in March 
2008, at which time it was remanded in order that the veteran 
might be afforded a hearing before the BVA.  That hearing has 
now taken place, and the case is once more before the Board 
for appellate review.  


FINDINGS OF FACT

1.  A left ear hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.  

2.  The veteran currently exhibits Level I hearing in his 
right ear.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss in the 
left ear be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).  

2.  The criteria for an initial (compensable) evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic 
Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of an RO hearing in 
May 2007, and at a subsequent videoconference hearing before 
the BVA in July 2008, as well as VA outpatient treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for left 
ear hearing loss.  In pertinent part, it is contended that 
the veteran's current hearing loss in the left ear is the 
result of acoustic trauma sustained on a flightline in 
service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
26 decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In the present case, service treatment records are 
unavailable, in that such records were apparently destroyed 
in the fire at the National Personnel Records Center in 1973.  
In point of fact, the earliest clinical indication of the 
potential presence of a chronic hearing loss in the veteran's 
left ear is revealed by a VA audiometric evaluation dated in 
October 1989, more than 37 years following the veteran's 
discharge from service, at which time there was present a 
35-decibel threshold at 4,000 Hertz in the veteran's left 
ear.  Significantly, at the time of that evaluation, there 
was no indication that whatever hearing loss might have been 
present in the veteran's left ear was in any way the result 
of any incident of service.  Moreover, following a VA 
audiometric examination for compensation purposes in August 
2006, it was the opinion of the examiner that the mild 
sensorineural hearing loss present in the veteran's left ear 
was "not likely" incurred during his period of active 
service.  This was particularly the case given the presence 
of normal hearing for VA compensation purposes in the 
veteran's left ear in 1989.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current left ear hearing 
loss, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service.  As such, the Board finds 
that the medical evidence is against the veteran's claim for 
service connection.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's left ear hearing loss had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
left ear hearing loss and service by way of a letter from the 
RO to him, but he did not do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his left ear hearing loss is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for that left ear hearing 
loss must be denied.  

Turning to the issue of an initial (compensable) evaluation 
for service-connected right ear hearing loss, the Board notes 
that disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must 
consider the veteran's medical history as required by various 
provisions under 38 C.F.R. Part 4, including § 4.2 [see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

In the present case, in a rating decision of September 2006, 
the RO granted service connection (and a noncompensable 
evaluation) for right ear hearing loss, effective 
September 13, 2005, the date of receipt of the veteran's 
claim for service connection.  That evaluation was continued 
in a subsequent rating decision of November 2006.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with (as in this 
case), it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  

The Board notes that evaluations of unilateral defective 
hearing range from noncompensable to 10 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second (Hertz).  To evaluate the degree 
of disability from unilateral defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  If impaired hearing is service connected in only 
one ear, in order to determine the appropriate percentage 
evaluation, the nonservice-connected ear is assigned a Roman 
Numeral designation of "I" for hearing impairment, subject 
to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

In the present case, at the time of the aforementioned VA 
audiometric examination in August 2006, pure tone air 
conduction threshold levels, in decibels, were as follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     30
     45
     65
      65

The pure tone average in the veteran's left ear was 51 
decibels, with a speech recognition score of 96 percent.  
Such audiometric findings are consistent with Level I hearing 
in the veteran's service-connected right ear.  Inasmuch as 
the veteran's left ear is not currently service connected, a 
designation of Level I hearing is likewise assigned for that 
ear.  See 38 C.F.R. § 4.85(f).  Such findings are 
commensurate with the noncompensable evaluation now in 
effect.  Accordingly, an initial compensable evaluation for 
service-connected hearing loss in the right ear is not in 
order.  

In reaching this determination, the Board has taken into 
consideration the veteran's contentions regarding the 
debilitating nature of his service-connected hearing loss.  
However, disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned following audiometric 
evaluations.  See Lendemann v. Principi, 3 Vet. App. 345 
(1992).  Moreover, the Board is cognizant of its heightened 
obligation to explain its findings and conclusions, and to 
carefully consider the benefit of the doubt doctrine, in 
cases such as this, where the veteran's service treatment 
records are presumed destroyed, or are otherwise unavailable 
through no fault of the veteran.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  In the case at hand, however, 
there simply exists no evidence that the veteran's left ear 
hearing loss is in any way related to his period of active 
military service.  

Finally, the Board notes that, during the course of the 
aforementioned July 2008 hearing before the BVA, the veteran 
voiced his displeasure with the "means test" applied by VA in 
the award of certain benefits.  In response, the Board wishes 
to make it clear that such an issue is not within the Board's 
jurisdiction.  Under the circumstances, the Board must 
confine its review solely to those issues delineated on the 
title page of this decision.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of the requirements to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  Consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in September 2005 and March 2006.  
In those letters, the VA informed the veteran that, in order 
to substantiate his claim for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  That same notice, by implication, further 
advised the veteran that, in order to substantiate his claim 
for an increased rating, he needed to show that his service-
connected disability had undergone an increase in severity.  
To the extent there exists any error by the VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to the VA, and which information and 
evidence the VA would attempt to obtain on his behalf, the VA 
informed him that it had a duty to obtain any records held by 
any Federal agency.  It also informed him that, on his 
behalf, the VA would make reasonable efforts to obtain 
records which were not held by a Federal agency, such as 
records from private doctors and hospitals.  Finally, the RO 
told the veteran that he could obtain private records himself 
and submit them to the VA.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, 
the RO has on more than one occasion attempted to obtain the 
veteran's service treatment records, to no avail.  However, 
the RO has obtained both VA treatment records and examination 
reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for left ear hearing loss is denied.  

An initial (compensable) evaluation for right ear hearing 
loss is denied.  



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


